Title: Horatio Turpin to Thomas Jefferson, 2 July 1811
From: Turpin, Horatio
To: Jefferson, Thomas


          
            
                  Dear Sir 
                   
                     Palmyra 
                     2 July 1811.
              
		  
		  This will be handed you by Mr Wm Harris the Grandson of your Old Acquaintance Colo John Harris of the Mankin town who wishes to go on board of the Navy and if you could by a letter to the President be instrumental in Obtaining a birth for him he would be thankful to you to do so, he is a young Gentleman of good morals addicted to none of the prevalent vices & I think I can with
			 Safety pledge myself for his intrepidity bravery and that he will never disgrace the American flag by
			 Striking to inferior force whenever it may be his lot to have the command of a vessel
            As Our present prospects with the belligerent powers will Justify an expectation of a Rupture young Men of his Undaunted courage will probably be Acceptable to his Country
            As Offices to which danger is attach’d perhaps are not so frequently apply,d for, the difficulty of obtaining a Suitable birth would not be So great as those where more ease and safety and better pay are expected, Should you think this recommendation would Justify you for an Application in his favour you would confer an Obligation on me
            
		   
		  Mrs Turpin Join me in presenting our best wishes to yourself, and also Mrs Randolph and family who we expect are with you and am respectfully thy friend
                  Horatio Turpin.
          
          
             
		  PS. Wms Father Jordan Harris and his Brother John Harris were both Revolutionary officers in Our last war
            
                     HT—
          
        